IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHARLES R. MESSER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D14-0476

DEPARTMENT OF AGRICULTURE
AND    CONSUMER     SERVICES,
DIVISION OF LICENSING,

     Appellee.
_______________________________/

Opinion filed September 2, 2014.

An appeal from an order of the Department of Agriculture and Consumer Services.
Grea Bevis, Director.

Kerry Adkison of Kerry Adkison, P.A., Chipley, for Appellant.

John A. Raymaker, General Counsel, and Jessica Leigh, Assistant General
Counsel; John R. Perry, Senior Attorney, and David Arthmann, Senior Attorney,
Department of Agriculture and Consumer Services, Division of Licensing,
Tallahassee, for Appellee.




PER CURIAM.

      We treat appellee’s motion to relinquish jurisdiction for the purpose of

vacating the final order on appeal as a confession of error.     In accordance
therewith, the final order being appealed in this cause is REVERSED and the

matter is REMANDED to the lower tribunal for further proceedings.


ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                                       2